                                                                                          FILED
                                                                                 2019 Oct-03 AM 11:23
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

BOBBY A. HILL,                             )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 1:19-cv-00928-LSC-JEO
                                           )
JIM STUDDARD, et al.,                      )
                                           )
      Defendants.                          )

                              ORDER OF DISMISSAL
      The magistrate judge filed a report on September 12, 2019, recommending

this action be dismissed without prejudice for the plaintiff’s failure to prosecute.

(Doc. 6). On September 20, 2019, the report and recommendation, mailed to the

plaintiff at Kilby Correctional Facility, was returned by the Postal Service. (Doc.

7). A review of the Alabama Department of Corrections website indicates the

plaintiff is no longer in state custody.

      When the plaintiff filed his complaint, he agreed to provide the Clerk’s

Office with any changes to his address where case-related papers could be served.

(Doc. 1 at 10). The plaintiff further stated he understood that his failure to keep a

current address on file with the Clerk’s Office may result in the dismissal of his

case. (Id.). The plaintiff has failed to notify the Clerk Office of any change in his

address.
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court DISMISSES this action WITHOUT PREJUDICE for the plaintiff’s failure

to prosecute.

      For information regarding the cost of appeal, see the attached notice.

      DONE and ORDERED on October 3, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                               160704




                                         2
                               United States Court of Appeals
                                         Eleventh Circuit
                                      56 Forsyth Street, N.W.
                                      Atlanta, Georgia 30303

David J. Smith                                                      In Replying Give Number
Clerk of Court                                                      of Case and Names of Parties


         NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

        The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES
that all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when
appealing any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the
                 filing of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison
account during the previous month, until the total $505 fee is paid. (If your prison account
statement shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND
WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                     David J. Smith
                                                                     Clerk of Court

                                                                                 PLRA Notice


                                                  3
